            Case1:20-cv-00567-CM
           Case  1:20-cv-00567-CM Document
                                   Document12-2
                                            15 Filed
                                                Filed 10/14/20
                                                      06/19/20 Page
                                                               Page 11 of
                                                                       of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
BELLRIDGE CAPITAL L.P. , a Florida Limited                                            Case No.: 20-cv-567
Partnership,

                                   Plaintiff,

          - against -                                                                   _ (PPQPQiED]
                                                                                     JUDGMENT AND ORDER
 12 RETECH CORP., a Nevada Corporation
                                                                               :USDCSDNY
                                   Defendant.                                  :ooCUMENT
                                                                               :ELECTRONICALLY FILED

----------------------------------------6'.·:~ILED,                                             ,0/, rk,.,
        This matter having been commenced on January 22, 2020, by the filing of a Summons

and Complaint, the Court finds as follows:

                        1. A copy of the summons and complaint was served on Defendant 12

             ReTech Corporation, by personally serving Daniele Naki, on January 28, 2020. Proof

             of service was filed on February 3, 2020. (Dkt. 6).

                        2. Accordingly, Defendant was required to answer or otherwise move by

             February 18, 2020.

                        3. To date, Defendant has failed to answer, appear or otherwise move,

                        4. Plaintiff requested the Certificate of Default on February 24, 2020, (Dkt.

              8), and the Clerk of the Court noted Defendant' s default on February 24, 2020, and

             filed a Certificate of Default against Defendant. (Dkt. 9).
         Case1:20-cv-00567-CM
        Case  1:20-cv-00567-CM Document
                                Document12-2
                                         15 Filed
                                             Filed 10/14/20
                                                   06/19/20 Page
                                                            Page 22 of
                                                                    of 22




       THEREFORE, it is ORDERED, ADJUDGED, AND DECREED: That the Court enter

judgment against Defendant for the amount of $217,195.74, plus 24% accrued interest, from

March 21, 2019.

Dated: New York, New York
       l't VLY       ,
                    2020




                                                                 Hon. Colleen McMafion
                                                                 United States District Judge
